UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7152


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN LAMONT WALKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:05-cr-00005-RBS-JEB-
1)


Submitted: November 25, 2019                                 Decided: December 5, 2019


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Lamont Walker appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2012) motion seeking relief under Section 404 of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194. From the district court’s summary order, we

cannot discern whether the court believed that a sentence reduction was unwarranted or

whether the court determined that Walker—who is serving a revocation sentence

originating from a 2005 conviction for conspiracy to distribute and possess with intent to

distribute five grams or more of cocaine base—was ineligible for relief. Based on our

review of the record, we conclude that Walker was, in fact, eligible for a sentence

reduction. See United States v. Venable, __ F.3d __, __, 2019 WL 6139674, at *4-6 (4th

Cir. Nov. 20, 2019).

      Accordingly, we vacate the district court’s order and remand for consideration of

Walker’s motion on the merits. * We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                             VACATED AND REMANDED




      *
          By this disposition, we express no view on Walker’s entitlement to relief.

                                              2